FRICK, J.
I concur. In order to constitute a particular road or highway a public road and- the traffic and travel thereon subject to regulation and control by the Commission the question is not whether the county or the state has acquired an indefeasible title, easement, or right of way, but the question is whether the particular road or highway is being used by the public generally for travel and traffic and is claimed by the public as a public road or highway, and as such is being used for the purpose of hauling and transporting freight or passengers over it for hire or private gain by those owning and using the ordinary and usual vehicles used on public highways for such purposes. Any road or highway which is thus being used by the public generally is, in my judgment, a public road or highway within the purview of the law, over which the travel and traffic is subject to regulation by the Commission. It might just as well be contended that the Commission may not regulate the traffic over the railroads of a public service corporation because it has not acquired an indefeasible easement, right, or title to every portion of its right of way as to contend that the Commission may not regulate the traffic and travel over a public highway unless and until the Commission establishes an indefeasible title, easement, or right of way over the entire length of the highway or road on which the public travel and traffic is sought to be regulated. To so hold would, in most instances, defeat the very purpose of the Utilities Act.
In view of the foregoing, I cannot concur in the conclusion that an estoppel has been established. The principle upon which estoppels rest, in my judgment, has no application here.